 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged inand is engaging in anunfair labor practice within the meaning of Sec-tion 8(,a)(5) and (1) of the Act.RECOMMENDED ORDEROn the basis of the foregoing and the entire record in this and the representationproceeding,I reaffirm my RecommendedOrderissuedMay 2, 1963, that Respondentbargain collectively with the Charging Union on request,and post appropriate notices,as therein stated.Leonard Refineries,Inc.andLocal 7-540, Oil, Chemical andAtomicWorkers International Union,AFL-CIO.CaseNo.7-CA-4363 (3).June 17, 1964DECISION AND ORDEROn March 17, 1964, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices, but that these didnot warrant remedial action, that the Respondent had not engagedin other unfair labor practices as alleged in the complaint, and recom-mending that the complaint be dismissed in its entirety, as set forthin the attached Decision.Thereafter, the General Counsel filed ex-ceptions to the Trial Examiner's Decision and a supporting brief, andtheRespondent filed a brief in answer to the. General Counsel'sexceptions and brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision and theexceptions and briefs, and hereby adopts the Trial Examiner'sfindings,' conclusions, and recommendations with the followingmodifications.The Trial Examiner found that Respondent violated Section8 (a) (1) of the Act by Chief Operator Miller's remark to employeesRopp, Batchelder, and Davenport that if the Union won the electionthe annual Christmas bonus would not be paid.Nevertheless, becausehe viewed this as an isolated incident and because Chief OperatorMiller is now deceased, the Trial Examiner was of the opinion thata remedial order would serve no useful purpose and recommended thatthe.complaint be dismissed in its entirety.'In the absence of exceptions thereto, the Board adoptspro formathe Trial Examiner'sdismissal of the complaint insofar as it alleged threats of adverse change in senioritystanding if the Union were selected as the collective-bargaining agent.147 NLRB No. 66. LEONARD REFINERIES, INC.489We agree with the Trial Examiner that Miller's statement to thethree employees constituted a violation of Section 8 (a) (1) of the Act.However, contrary to the Trial Examiner, and in agreement withthe General Counsel, we believe that it will effectuate the policies ofthe Act to issue a remedial order herein.For, the record shows that,during the critical preelection period, the Christmas bonus was anissue of primary concern to the employees.Therefore, the commentwas likely to receive prompt and wide circulation 2Further, we donot consider Miller's statement to the three employees to be isolatedalthough made only once.'Finally, Chief Operator Miller's untimelydemise 6 months after the election does not alter the effect of theviolation of the Act. In sum, as we consider the unfair labor prac-tices substantial, we find that the issuance of an order against theRespondent is warranted.Therefore, in order to remedy the viola-tions found,4 we shall direct the Respondent to cease and desist. there-from and to post an appropriate notice to its employees.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that Re-spondent, Leonard Refineries, Inc., of Alma, Michigan, its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Threatening its employees with loss of the annual Christmasbonus if they select the Union as their collective-bargainingrepresentative.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Local7-540, Oil, Chemical and Atomic Workers International Union, AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employ-ment as authorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2 Plum Creek Logging Company, Inc.,113 NLRB 800, 813.8 Ibid. and see, e.g.,Playskool Manufacturing Company,140 NLRB 1417, 1418.The General Counsel also took exception to the Trial Examiner's finding that solicita-tion of employees to form their own grievance committee did not violate the Act and con-stituted statements protected by Section 8(c) of the Act.We deem it unnecessary toconsider his exception as a contrary conclusion could not affect the scope of the Orderherein.Accordingly, we do not pass on or adopt the Trial Examiner's findings in thisrespect. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the polices of the Act :(a) Post at its plant No. 1, located in Alma, Michigan, copies of theattached notice marked "Appendix." sCopies of said notice, to befurnished by the Regional Director for the Seventh Region, shall,after being duly signed by the Respondent's representatives, beposted by the Respondent immediately upon receipt thereof, and bemaintained by Respondent for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken by the Respondent to comply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employeesthat:WE WILL NOT threaten to discontinue the annual Christmasbonus if our employees choose Local 7-540, Oil, Chemical andAtomic Workers International Union, AFL-CIO, as their col-lective-bargaining representative.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right of self-organization, to form labor organizations, to join or assist theabove-named Union or any other labor organization,- to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized by Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.LEONARD REFINERIES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title) LEONARD REFINERIES, INC.491This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 500 Book Building, 1249 Washington Boulevard, Detroit, Mich-igan, Telephone No. 963-9330, if they have any questions concerningthis notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge, duly filed, the General Counsel for the National Labor Rela-tions Board, for the Regional Director for the Seventh Region (Detroit, Michigan),issued a complaint on November 8, 1963, against Leonard Refineries, Inc., hereincalled the Respondent or the Company, alleging that it hadengagedin certainunfair labor practices affecting commerce within the meaning of Section 8(a)(1)of the National Labor Relations Act, as amended, 61 Stat. 136, herein called theAct.The Respondent's answer denies the allegations of unlawful conduct allegedin the complaint.Pursuant to notice, a hearing was held in Alma, Michigan, on December 11, 1963,before Trial Examiner John P. von Rohr.All parties were represented by counseland were afforded full opportunity to adduce evidence, to examine and cross-examinewitnesses, and to file briefs.Briefs were filed by the General Counsel and the Re-spondent and they have been carefully considered.Upon the entire record in this case, and from my observation of the witnesses,I hereby make the following:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTLeonard Refineries, Inc., is a Michigan corporation with plants located in thevicinity of Alma, Michigan, where it is engaged in the extraction and refining ofcrude oil and the marketing,of oil and derivative petroleum products.Plant No. 1,located in Alma, Michigan, is the only facility involved in this proceeding.Dur-ing the fiscal year ending March 31, 1963, the Respondent shipped products manu-factured at its plant No. 1 in Alma, Michigan, valued in excess of $500,000 to pointsand places located outside of the State of Michigan.The Respondent concedes, and I find, that it is and has been engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDLocal 7-540, Oil, Chemical and Atomic Workers International Union, AFL-CIO, at times herein referred to as the Union, is a labor organization within themeaning of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent operates three refineries in the State of Michigan. Plant No. 1,located at Alma, Michigan, is the only facility involved in this proceeding.PlantNo. 2, also located in Alma, Michigan, and plant No. 3, located in Mount Pleasant,Michigan, are organized and represented by the Charging Union.On or aboutApril 18, 1963, the Union commenced an organizational campaign among theemployees in plant No. 1, this campaign culminating in a Board-conducted repre-sentation election which the Union did not win on June 5, 1963.The complaintin this case specifies three instances in which the Respondent is alleged to haveengaged in conduct violative of Section 8(a)(1) of the Act during the Union's orga-nizational campaign.These incidents are set forth as follows:1.William Busch, a vacuum-crude operator employed by the Respondent since1957, testified concerning a conversation which he had on April 22, 1963, withClayton E. Weaver, the assistant refinery manager.Busch testified that his dis-cussion with Weaver was prompted by a technical work problem that had arisen sev-eral days earlier.Busch's testimony concerning this conversation is as follows: "He 492DECISIONSOF NATIONAL LABORRELATIONS BOARD[Weaver] started talking about the upset that we'd had with the crude unit andswitched over and said that within three months they were going to have a newcrude unit in Plant One and they were going to shut Midwest down and they wantedto bring the men from Midwest over to Plant One and at least one with sixteen-yearseniority."Vane J. Mills, a technical employee who has worked for the Respondent for over17 years, testified to a similar conversation which he had with Weaver in the latterpart of April.Mills' brief testimony concerning this conversation is as follows:"In the course of the conversation-I don'tknow who started it-I asked him ifthere was anything to the rumor that we were going to get a new unit in the plant.He told me that he thought it was a pretty sure thing that we'd get a new vacuumcrude unit.I said that I thought it was a good thing; that it would mean a move upfor some of the fellows with lower jobs.Mr. Weaver said that it would be a goodthing in a way, and in another way, it wouldn't, because there would be men fromMidwest-I think he told me about eighteen-that would be moved over and someof them had more seniority than I had."The complaint alleges that by the above conversations,"Respondent,by its agentClayton.E.Weaver.. .threatened its employees with adverse changes in theirseniority standing or tenure of employment if the Union was selected as their col-lective bargaining agent."While I indicated at the hearing that I was disposed todismiss this allegation of the complaint, the General Counsel has filed a brief inwhich he adheres to his position that the testimony set forth above is sufficient toestablish the complaint'sallegation as aforesaid.Without restating the GeneralCounsel's argument in this regard,I shall state only that in my opinion his reasoningisextremely farfetched and would require the piling of inference upon inferenceto support any finding that Weaver threatened these employees with adverse em-ployment changes if the Union was selected as their bargainingagent.As thetestimony discloses on its face,neither of these conversations had any referenceto, or arose in the context of, the employees'union activity.In fact, there is noevidence that Weaver mentioned or discussed the Union or union activity with anyof Respondent's employees-nor is there evidence that any other supervisor dis-cussed such activity with employees Busch and Miller. In short,I shall recommendthatthis allegation of the complaint be dismissed.2. Allan Ropp, a T.C.C. operator,testified that on or about May 20 he was presentin the control room with his two helpers,Lee Batchelder and Virgil Davenport, whenCharles Wilson,the chief operator,entered the room while making the rounds as washis custom.Ropp testified that somehow the subject of the Union was brought up(he did not know by whom)and that Wilson thereupon made a statement to the fol-lowing effect:"Why would we want to pay the high union dues when we could haveour own grievance committee-we could have our own grievance committee and meetwith management once a month and discuss things;everything would be settled andwe wouldn't have to pay union dues." II perceive nothing in the foregoing state-ment by Wilson which would have the effect of restraining or coercing employeesin the exercise of the rights guaranteed by Section 7; nor do I equate this isolated re-mark to.the situation where an employer unlawfully urges and directs his employeesto establish an employee committee for bargaining purposes.aAt best I am convincedthatWilson's statement was a statement of his opinion3As such,and since it was un-accompanied byanythreat or promise of benefit,itwas protected under Section 8(c)of the Act.Accordingly,I find that Respondent did not violate Section 8(a)(l)of the Act by Wilson's statement as aforesaid and I shall recommend that this allega-tion of the complaint be dismissed.3.About May 10,1963, employees Ropp,Batchelder,and Davenport were con-gregated in the control room of the T.C.C. unit when they were joined by DallasMiller,the chief control officer,who was then on duty.Aftersome ordinary dis-cussion"about different things," Miller spoke up and said,"You fellows know whatwill happen when you vote the union in.You'll lose your Christmas bonus becausei Although Wilson testified that he did not recall having said anything of this nature toemployees Ropp, Batchelder, or Davenport, I credit Ropp's testimony to the above effect.Not only did Ropp impress me as an honest witness, but his testimony concerning thisincident was substantially corroborated by Batchelder.2Cf.Alberto Culver Company,136 -NLRB 1432.9 That this is so is further borne out by the testimony of employee Lee Batchelder whosaid that he overheard this remark by Wilson.When asked to cite his version of Wilson'sstatement,Batchelder testified:"It was to the extent thathe feltthat it would be morebeneficial to us to form our own grievance committee than to have a union be placed inthe plant."[Emphasis supplied.] STORACK CORPORATION493the company does not have to pay that if you're union shop." 4While there can be nodoubt that such threat clearly constitutes interference,restraint,and coercion withinthe meaning of Section 8(a) (1) of the Act, it must be pointed out that: (1) ChiefOperator Miller is now deceased,5and (2)in a plant with a complement of 169 em-ployees at the time of the election,this is the sole incident during the entire organiza-tional campaign,insofar as the record discloses,that Respondent may be said tohave engaged in any conduct proscribed by the Act.Accordingly, in view of theisolated nature of the remark made by a supervisor now deceased,I find that it wouldnot serve any useful purpose to issue a remedial order in this case,6 and I shall there-fore recommend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.LeonardRefineries,Inc., is an employer engaged in commercewithin the mean-ing of Section 2(6) and (7) of the Act.2.Local 7-540, Oil, Chemical and Atomic Workers International Union, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.3. Except for the isolated incident found in subparagraph numbered 3 of paragraphIII,above,the Respondent has not engaged in any other unfair labor practices asalleged in the complaint.4.A cease and desist order will not serve any useful purpose in the circumstancesof this case.RECOMMENDED ORDERUpon thebasis of the foregoing findings of fact and conclusions of law, and uponthe entire recordin this case, it is hereby recommended that the complaintherein bedismissed in itsentirety.4The credited testimony of Ropp, as corroborated by Batchelder and Davenport.Al-though the Respondent has pointed to some minor variance in the testimony of these em-ployees, I have no doubt, and I find, that the essence of Miller's statement on this occasionwas essentially that as set out above.5Miller was deceased on November 10, 1963, which was prior to the hearing herein.6 SeeBecker & Sons, Inc.,145 NLRB 1788.Storack CorporationandInternational Brotherhood of Boiler-makers, Iron Shipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO.Case No. 13-CA-5780. June 17, 1964DECISION AND ORDEROn January 23, 1964, Trial Examiner Stanley Gilbert issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative actions, as set forth in his attached Decision.Thereafter,the General Counsel and the Respondent filed exceptions to the De-cision with supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.147 NLRB No. '64.